Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the processor configured to automatically adjust the sighting system … responsive to data stored in said memory” is vague and indefinite.  It is not clear how this function would happen.  First, it is not clear how or when the data would be used to adjust the sighting system.  There would appear to be data in the memory basically all the time, but adjustments would not appear to occur continuously.  Second, it is not clear physically how adjustment of the sighting system would occur.  Is there an actual physical movement of the system? And if so, what elements would allow such a movement.  If it is merely electronic adjustment, what is being adjusted?  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eppler (5,062,232) in view of Zhang et al (2017/0176144).
Eppler discloses a weapon system for operating a firearm 1 comprising most claimed
elements including a processor with memory 26; and an optical reader 28 configured to
optically detect bar codes 30 (see column 3, line 5-6) with operator-identification information (column 3, lines 18) and to transmit the information to the processor.  Eppler fails to disclose a sighting system coupled to the processor and memory that allows automatic adjustment of the sighting system to improve accuracy.  See paragraph 116.  Motivation is the improved performance available from having a sighting system able to be adjusted for greater accuracy.  To employ the teachings of Zhang et al on the weapon system of Eppler is considered to have been obvious to one having ordinary skill in the art.

Claims 1, 2, 5-7, 14, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Downing  (2018/0164061) in view of Zhang et al (2017/0176144).
Downing discloses a weapon system 10 for operating a firearm 12 comprising most claimed elements including a sight 14; a processor 30 with memory; an optical reader .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Havens et al is cited as being of interest since they disclose an automatically adjustable sighting system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE